Order denying motion to punish defendant for contempt reversed upon the law and the facts, without costs, and motion granted, without costs, to the extent of adjudging respondent in contempt of court for failing to pay alimony, amounting to $1,945, that accrued under the decree of March 22, 1928, between that date and July 5, 1929. Defendant may purge himself of his offense by paying to plaintiff five dollars a week, the first of such weekly payments to be made within ten days from service of a copy of the order herein, and continuing such payments regularly until the entire sum of $1,945 shall have been paid; this to be in addition to the payment of twenty dollars a week that he is now making to plaintiff under the Nevada decree and the order of the Domestic Relations Court, and also in addition to the payment of twenty-five dollars a week that he is now making under the order adjudging him in contempt of court for failing to pay temporary alimony which accrued prior to plaintiff’s separation decree of March 22, 1928. We are of opinion that the decree of absolute divorce granted to respondent in the State of Nevada on July 5, 1929, in which action appellant personally appeared and interposed an answer, is binding upon her in this State, that from the date thereof it terminated her rights under the separation decree of March 22, 1928, and that appellant is entitled to no alimony under said decree subsequently to its date, namely, July 5, 1929. Lazansky, P. J., Rich, Young, Hagarty and Tompkins, JJ., concur. Settle order on notice.